



COURT OF APPEAL FOR ONTARIO

CITATION: Trobradovic v. Izzo, 2015 ONCA 32

DATE: 20150121

DOCKET: C58884

Weiler, Feldman and
    Benotto JJ.A.

BETWEEN

Edin Trobradovic

Appellant (Defendant)

and

Alfonso Izzo and Elvira Izzo

Respondents (Plaintiffs)

Domenic Saverino, for the appellant

Gregory Gryguc, for the respondents

Heard and released orally: December 12, 2014

On appeal from the judgment of Justice Edward M. Morgan
    of the Superior Court of Justice, dated May 2, 2014.

ENDORSEMENT

[1]

The appellant mortgagor appeals the judgment granting the respondent
    mortgagees $876,797.55 for funds owed under a mortgage agreement.

[2]

The appellant alleges, that the motion judge erred by granting judgment
    instead of directing an accounting because the appellant contested the amounts
    owing.

[3]

The motion judge had evidence before him to substantiate the claims of
    the respondents. The appellant contested the amounts owing but did not file
    evidence to confirm what amounts were in fact owed. He now seeks to file fresh
    evidence which purports to establish, among other things, arithmetical errors
    in the accounting.

[4]

The motion judge concluded that the appellant had the information
    available to him to verify the amounts owing, and the failure to provide this
    represented a delay tactic instead of a substantive objection. Adjournments had
    been granted to the appellant on more than one occasion.

[5]

It is also significant that the motion judge was advised by prior
    counsel for the appellant that the matter had been resolved, subject to a final
    determination of the amount of the construction liens. These amounts are
    readily determined as a matter of public record.

[6]

We see no error in the approach of the motion judge. On the evidence, it
    was open to him to establish the amount owing. To the extent that there was an
    arithmetical error, if any, the proper approach would have been to return to
    the motion judge for directions.

[7]

For these reasons, the appeal is dismissed with costs to the respondents

fixed at $5,000, inclusive of disbursements and taxes.

K.M. Weiler J.A.

K.
    Feldman J.A.

M.L. Benotto J.A.


